UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1844


JOSE MARIO GUEVARA-ROMERO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 24, 2010                 Decided:   May 13, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Jay S. Marks, MARKS, CALDERON, DERWIN & RACINE, P.L.C.,
Arlington, Virginia, for Petitioner.       Tony West, Assistant
Attorney   General,   Shelley   R.  Goad,   Assistant   Director,
Kristin A. Moresi, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Mario Guevara-Romero, a native and citizen of El

Salvador,    petitions    for     review      of     the    Board        of   Immigration

Appeals’     (“Board”)    order      dismissing            his     appeal       from     the

immigration judge’s (“IJ”) decision denying his application for

asylum,     withholding     of    removal,          and     protection          under    the

Convention Against Torture (“CAT”), * and denying his motion to

remand.

            Guevara-Romero raises several challenges to the IJ’s

findings pertaining to Guevara-Romero’s failure to establish the

required nexus between his claimed fear of persecution and a

statutorily     protected        ground       and     his        failure      to      submit

corroborating    evidence.        See     8   U.S.C.       § 1158(b)(1)(B)(i)-(ii)

(2006).      However,    Guevara-Romero        did        not    raise    any    of     these

issues in his pro se appeal to the Board.

            We may review a final order of removal only if “the

alien has exhausted all administrative remedies available to the

alien as of right.”        8 U.S.C. § 1252(d)(1) (2006).                        This court

has interpreted this provision to operate as a jurisdictional

bar in that “an alien’s failure to dispute an issue on appeal to


     *
        Because Guevara-Romero does not advance any argument
relevant to the denial of CAT protection, we find he has
abandoned that issue on appeal.    Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999)



                                          2
the    [Board]    constitutes          a   failure     to    exhaust      administrative

remedies that bars judicial review.”                         Massis v. Mukasey, 549
F.3d 631, 638 (4th Cir. 2008), cert. denied, 130 S. Ct. 736

(2009).        Because these claims have not been administratively

exhausted, we lack jurisdiction to consider them.                              See Massis,
549 F.3d at 638; Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th

Cir. 2004).           Accordingly, we dismiss for lack of jurisdiction

the petition for review as to those claims that challenge the

IJ’s findings regarding nexus and corroborating evidence.

               Guevara-Romero raises one final issue over which we do

have    jurisdiction:          that    the    Board    abused       its    discretion     in

denying his motion to remand for consideration of evidence not

previously submitted at his merits hearing.                         We disagree.          The

Board    did    not     abuse    its       discretion       in   denying       the    motion,

because the proffered evidence was not previously unavailable

and    undiscoverable,          as    required    by    8    C.F.R.       §   1003.2(c)(1)

(2009).        See Obioha v. Gonzales, 431 F.3d 400, 408 (4th Cir.

2005) (stating standard of review).                     Accordingly, we deny the

petition for review as to this claim.

               For these reasons, we dismiss the petition for review

in    part for    lack     of    jurisdiction         and    deny    it   in    part.      We

dispense       with     oral     argument      because       the     facts      and     legal




                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                       PETITION DISMISSED IN PART
                                               AND DENIED IN PART




                                4